Case 2:14-cr-20178-DML-DRG ECF No. 164-1, PageID.552 Filed 07/10/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                  Plaintiff,                 CR. NO. 14-20178-01
       v.
                                             HONORABLE DAVID M. LAWSON


 DERRICK HAYWOOD,

                  Defendant.
                                       /

                               INDEX OF EXHIBITS


             EXHIBIT A           Request for Compassionate Release to Warden
             EXHIBIT B           Dr. Amon Declaration
             EXHIBIT C           Covid1-19 Cases and Deaths in Prisons
             EXHIBIT D           Inmate Education Transcript
             EXHIBIT E           Letters of Support
